Title: From George Washington to William Pearce, 29 November 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 29th Novr 1795
          
          The Post of yesterday brought me your letter of the 26th instt, and the weekly reports of the 14th & 21st preceeding.
          I am sorry to find by them that you have had much sickness among the Negros; and that the prospect of a good crop of corn as well as a tolerable one of Wheat, is diminishing. As the latter of these is got out, and the horses more at liberty, I hope every diligence will be used in breaking up the fields intended for the ensuing crop, when the weather will permit, and the ground is in order for it: and I request also, that your shelters may be prepared for the reception of the different species of stock, at all the Farms, by, or before the Season requires them to be used; for if Cattle suffer in the early part of winter, they rarely recover it.
          
          By the Report from River farm I perceive shelter is preparing for the horses at that place; what this means I know not; but it reminds me of the necessity of giving substantial shores to the Barn & stables there: otherwise some very disasterous accident may befal not only the horses, but negros also, in a high wind, or storm.
          How does Neale seem to conduct himself in the superintendence of the workmen? I hope he will have a little more command over them than Green or Donaldson had; or he will get little more done by them than they did. I take it for granted, that by his agreement, he is to work himself. If then, you perceive any backwardness in his doing so remark it to him at first appearance of it—Neglects of this sort come on by degrees; and increase in proportion as they are overlooked. Let him cast his eyes round, and see what kind of work is, or will be wanting, & can be done within doors; when the weather is such as to prevent the people from working out to advantage, or with safety; & have the materials previously lodged in the Barn, to go on with it. Among these, I recollect at once—Dormant Windows to the Barn; Sashes to the Kitchen where they are falling to pieces; Plank tried up for the North end of the mansion house, that is now rotting; (Plank of a proper width and thickness, and without sap should be procured for this purpose)—the same for the Pillars of the covered way going into the Kitchen; Locust Posts for the circle before the door; Harrows, Ploughs, rakes[,] Wheels, Carts, cradles for the grain harvest; repairing Spinning Wheels, and many other things which might be thought of, & executed within, to advantage, when the weather is rainy, snowy, very sloppy, or very cold. If he is a man of industry & contrivance, and will give his attention to these things, more will be done by a proper arrangement of the business than can easily be conceived; and by such an arrangement, work might be so forwarded out of the rough, as to superceed the necessity perhaps, of calling hands in, to do occasional jobs; or keeping Isaac & Joe always, as it were, from the other people, doing less, it is presumed than they would do, if they were under the eye of a man who would attend to them.
          Enclosed, is a copy of the Invoices of the Oznabrigs & Blankets; there are, as you will perceive, two kinds of each. let the better sort of Linnen be given to the grown people, and the most deserving; whilst the more indifferent sort is served to

the younger ones & worthless. I request that particular attention may be given to the cutting out that, there may be neither waste, nor embezzlement if it is cut out by the Negro women; and a piece at a time only used. the number of yards in each piece appears by the Invoice, and it is easily ascertained what quantity a shirt; or shift will take (of the different sizes) and calculate thereby. All my People that want blankets (or rather all that are entitled to them) must be supplied; giving to the grown Negros the larger, or better sort. Many have lately been given to the laying in Women, but where the children are living, it is usual to let them come in with the rest notwithstanding; but where dead, not to do so.
          You said something to me about Sein twine, but nothing was fixed that I recollect; if you depend upon me for it, not a moment is to be lost in sending round, as the Navigation may soon be stopped by Ice.
          Have you recd the money yet for my flour & Corn? Pay yourself, Overseers, & every thing I owe with it; & let me know how the Acct stands. Charge Peter to be careful of the Mules designed for my own particular use—& let the number be Six instead of four. I am Your friend &ca
          
            Go: Washington
          
        